Exhibit 10.1

EXECUTION COPY

November 6, 2014

Mr. Steven Bisgay

at the address

in the Schedule

 

  Re: Advisory Services and

Separation Agreement

Dear Steve,

This letter agreement (this “Agreement”) sets forth the terms of your departure
from KCG Holdings, Inc., a Delaware corporation (the “Company” and, together
with its affiliates, “KCG”) and the additional advisory services you have agreed
to provide.

1. Separation Date. Effective September 12, 2014 (your “Effective Date”), your
employment with KCG was terminated without Cause. In addition, you have resigned
as of the Effective Date from any other position that you may hold as an officer
or director of KCG. No further action is or will be required for your
resignation from such positions to become effective.

2. Your Employment Agreement. You and KCG agree that, except as otherwise set
forth in this Agreement, the terms and conditions of your employment agreement
with KCG, dated August 6, 2013 and executed by you on September 9, 2013, (your
“Employment Agreement”) shall remain in full force and effect. Unless otherwise
defined in this Agreement, terms are used with the same meaning as your
Employment Agreement.

3. Separation Entitlements. In accordance with Section 6(c) of your Employment
Agreement and subject in all respects to Section 6(h) of the Employment
Agreement:

A. Accrued Salary and Vacation. As of the date hereof, you acknowledge that you
have received payment in respect of 10 out of the 11 days of accrued but unused
vacation comprising part of your Accrued Compensation. The Company will pay you
an amount in respect of the one remaining day of accrued but unused vacation no
later than the payroll period following the date set forth above.

B. Earned Annual Incentive. You agree that the Company has paid your Earned
Annual Incentive in respect of 2013 in full satisfaction of the payment required
by Section 6(c)(2) of your Employment Agreement.



--------------------------------------------------------------------------------

Mr. Steven Bisgay   Page 2

 

C. Accrued Annual Incentive. The Company will pay you $966,667 in respect of
your Accrued Annual Incentive for 2014, provided, however, such payment shall be
made in a lump-sum within five days after the General Release becomes effective
in accordance with Paragraph 6 of this Agreement. You agree that the payment
under this Paragraph 3.C. is in full satisfaction of the payment required by
Section 6(c)(3) of your Employment Agreement and that you are not entitled to
receive any additional payment in respect of your Accrued Annual Incentive for
2014.

D. Benefit Continuation. During the Benefits Continuation Period, the Company
will, on your behalf, directly pay the premiums relating to your coverage under
COBRA, provided, however, in lieu of directly paying the premiums relating to
your COBRA coverage for the month of October, the Company will reimburse you for
the payment you made in respect of COBRA coverage on October 3, 2014. You agree
that in the event you cease COBRA coverage before the end of the Benefits
Continuation Period, the Company will not be obligated to make any further
payments under Section 6(c)(4) of your Employment Agreement and you acknowledge
that the payments made under this Paragraph 3.D. shall be in full satisfaction
of the payments required by Section 6(c)(4) of your Employment Agreement.

E. KCG Equity Awards. Subject to Section 6(h)(2) of your employment agreement,
your Annual Incentive Equity and Performance Awards will continue to vest as if
your employment with the Company had continued. Any other KCG equity awards
granted to you under the KCG Amended and Restated Equity Incentive Plan will be
governed by the terms and conditions of such plan and the relevant award
agreement. For the avoidance of doubt, your Knight Capital Group, Inc.
restricted stock units that converted into KCG restricted stock units in July
2013 (grant numbers 00010664, 00010665 and 00010666) will vest upon the
effectiveness of this Agreement.

F. Outplacement Services. During the six-month period following the Effective
Date, the Company will provide you with outplacement services of the type
typically provided to similarly situated executives, provided that such services
are arranged through the Company’s outplacement assistance vendor. The Company
will be billed directly for the applicable expenses by the outplacement
assistance vendor.

4. Non-Compete and Non-Solicitation. As contemplated by the Schedule, the
Company elects to enforce the Non-Competition and Non-Solicitation covenants set
forth in Section 8(c) and 8(d) of your Employment Agreement, provided, however,
that the duration of the Non-Competition Period shall be for a period of four
months after the Effective Date. As separate and additional consideration for
your required compliance with such covenants, the Company will pay you the
Non-Compete/Non-Solicit Payments in the total amount of $333,333 at the time and
in the manner contemplated by the Schedule. Although your continued vesting in
the Performance Awards and Annual Incentive Equity awards is conditioned upon
your compliance with Sections 8(c) and 8(d) of your Employment Agreement, your
compliance with Section 8(c) will not be required after the four month
Non-Competition Period and your compliance with Section 8(d) will not be
required after the 18 month Non-Solicitation Period, in each case, for continued
vesting in the Performance Awards and Annual Incentive Equity awards.



--------------------------------------------------------------------------------

Mr. Steven Bisgay   Page 3

 

5. Clawback. You acknowledge that, except for isolated, insubstantial
inadvertent failures not taken in bad faith, in the event of your failure to
comply with the Non-Competition and Non-Solicitation covenants set forth in
Section 8(c) and 8(d) of your Employment Agreement, you will, pursuant to
Section 6(h)(2)(A) and 6(h)(2)(B) of your Employment Agreement, forfeit the
unvested portion of your Performance Awards and Annual Incentive Equity awards
and be required to pay KCG an amount equal to the gain you recognized upon the
vesting of any such awards that occurred between the Effective Date and the date
KCG determines you have breached Section 8(c) or 8(d), as applicable. For the
avoidance of doubt, your Performance Awards, Annual Incentive Equity awards and
any other KCG equity awards granted to you will remain subject, in all respects,
to the provisions regarding Recapture and Adjustment set forth in Section 11.5
of the KCG Amended and Restated Equity Incentive Plan.

6. General Release. The Company will not be required to make the payments under
Paragraph 3 (other than the Accrued Compensation under 3.A.) and Paragraph 4
unless you execute and deliver to the Company the General Release as set forth
in Section 6(h)(1) of your Employment Agreement. The form is of General Release
is attached as Exhibit A and must be executed by you and become effective and
not be revoked by you by the 55th day following the Effective Date.

7. Advisory Services. You agree that during the period commencing on the
Effective Date and ending on December 31, 2014, you will be available to consult
on transition matters and to provide general advisory services relating to KCG’s
finance function, as may be reasonably requested by KCG from time to time,
provided, however, that your services pursuant to this Paragraph 7 shall not
exceed 15 hours a month. In consideration for your services, KCG will pay you
$2,000 for each hour of service you provide in accordance with this Paragraph 7
(the “Advisory Fee”). You understand and agree that other than the Advisory Fee,
you will receive no additional compensation or other payments from KCG with
respect to these advisory services and further, you acknowledge that you will be
providing the advisory services under this Paragraph 7 as an independent
contractor and not an employee of KCG and that you shall be responsible for the
payment of all applicable taxes levied or based upon the Advisory Fee.

8. No Other Payments. You agree that the payments under Paragraph 3 and
Paragraph 4 are in full satisfaction of your rights to payments and benefits
under Section 6(c) of your Employment Agreement and, except with respect thereto
(and except with respect to any Advisory Fee you are paid pursuant to Paragraph
7), you have not earned and will not receive any additional compensation,
severance or benefits after the Effective Date. Further, you and KCG agree that
the amounts payable to you under Paragraph 3 and Paragraph 4 will, as
applicable, be calculated by reference to your termination as of the Effective
Date and not by reference to any period during which you provide advisory
services to KCG pursuant to Paragraph 7.

9. Ongoing Covenants. You agree to comply with the Non-Competition,
Non-Solicitation and Non-Disparagement covenants set forth in Section 8(c), 8(d)
and 8(f) of your Employment Agreement and you acknowledge that in accordance
with Section 7 of your Employment Agreement, you have returned all Propriety
Information to KCG. Except as may be reasonably required in connection with the
advisory services you provide KCG pursuant to Paragraph 7, you will not use or
disclose any Proprietary Information after the Effective Date. The Company will
issue a memorandum instructing Daniel Coleman, John McCarthy and Jerry Dark not
to make any



--------------------------------------------------------------------------------

Mr. Steven Bisgay   Page 4

 

disparaging comments or statements about you, to any of present or former
colleagues of you, or to any individual or entity with whom you have a business
relationship, or to others, which is reasonably likely to affect adversely your
business or your reputation.

10. Future Cooperation. In accordance with Section 9 of your Employment
Agreement, you agree that upon KCG’s reasonable request following your Effective
Date, you will use reasonable efforts to assist and cooperate with the Company
in connection with the defense or prosecution of any claim that may be made
against or by KCG arising out of events occurring during your employment, or in
connection with any ongoing or future investigation or dispute or claim of any
kind involving KCG. You will be entitled to prompt reimbursement for reasonable
out-of-pocket expenses (including travel expenses) incurred in connection with
providing such assistance. You acknowledge that your cooperation with KCG in
accordance with this Paragraph 10 is separate and distinct from the advisory
services you have agreed to provide pursuant to Paragraph 7 above.

11. General. This Agreement, including Exhibit A, and your Employment Agreement
constitute the complete, final and exclusive embodiment of the entire agreement
between you and KCG with regard to this subject matter. This Agreement is
entered into without reliance on any promise or representation, written or oral,
other than those expressly contained herein, and it supersedes any other such
promises, warranties or representations. This Agreement may not be modified or
amended except in a writing signed by both you and a duly authorized officer of
KCG. This Agreement will bind the heirs, personal representatives, successors
and assigns of both you and KCG, and inure to the benefit of both you and KCG,
each of our respective heirs, successors and assigns. If any provision of this
Agreement is determined to be invalid or unenforceable, in whole or in part,
this determination will not affect any other provision of this Agreement and the
provision in question will be modified by the court so as to be rendered
enforceable to the fullest extent permitted by law, consistent with the intent
of the parties. This Agreement will be deemed to have been entered into and will
be construed and enforced in accordance with the laws of the State of New York.
This Agreement may be executed in counterparts, which shall be deemed to be part
of one original, and facsimile and electronic image signatures shall be
equivalent to original signatures.

*                    *                     *



--------------------------------------------------------------------------------

Mr. Steven Bisgay   Page 5

 

The parties have duly executed this Agreement as of the date set forth above.

 

KCG Holdings Inc.  

/s/ John McCarthy

By:   John McCarthy   General Counsel

 

Accepted as of the date hereof:  

/s/ Steven Bisgay

By:   Steven Bisgay

[Signature Page to S. Bisgay Advisory Services and Separation Agreement]



--------------------------------------------------------------------------------

Exhibit A

General Release of Claims

Consistent with Section 6(h) of the letter agreement dated August 6, 2013 and
executed on September 9, 2013, (the “Employment Agreement”) between me and KCG
Holdings, Inc. (“Company”), and in consideration for and as a condition of my
receipt of certain payments set forth in the Employment Agreement, as
applicable, I, for myself, my attorneys, heirs, executors, administrators,
successors, and assigns, do hereby fully and forever release and discharge the
Company, GETCO Holding Company, LLC (“GETCO”), Knight Capital Group, Inc.
(“Knight”) and their respective current and former parents and affiliated
companies, as well as its and their successors, assigns, and current and former
members, managers, stockholders, directors, officers, partners, agents,
employees, attorneys, and administrators, from all lawsuits, causes of action,
claims, demands and entitlements of any nature whatsoever, whether known,
unknown, or unforeseen, which I have or may have against any of them arising out
of or in connection with: (1) my employment with the Company and GETCO, or if
applicable, Knight, (2) my separation from employment with the Company, (3) the
Employment Agreement and/or any other agreement between me and the Company
(except for obligations in such agreements that survive my separation from
employment), or (4) any event, fact, transaction, or matter occurring or
existing on or before the date of my signing of this General Release; provided,
however, that I am not releasing any claims for indemnification, claims arising
from my ownership of equity interests in the Company, claims for benefits and
reimbursements in accordance with the terms of the Company’s benefit plans and
arrangements, or claims that may not be released as a matter of law. I agree not
to file or otherwise institute any claim, demand or lawsuit seeking damages or
other relief and not to otherwise assert any claims or demands that are lawfully
released herein. I further hereby irrevocably and unconditionally waive any and
all rights to recover any relief or damages concerning the lawsuits, claims,
demands, or actions that are lawfully released herein. I represent and warrant
that I have not previously filed or joined in any such lawsuits, claims,
demands, or actions against any of the persons or entities released herein and
that I will indemnify and hold them harmless from all liabilities, claims,
demands, costs, expenses and/or attorneys’ fees incurred by them as a result of
any such lawsuits, claims, demands, or actions.

This General Release specifically includes, but is not limited to, all released
claims (as described above) with respect to breach of contract, employment
discrimination (including any alleged violation of any federal, state or local
statute or ordinance, any claims coming within the scope of Title VII of the
Civil Rights Act, the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, the Equal Pay Act, the Worker Adjustment and Retraining
Notification Act, the Americans with Disabilities Act, and the Family and
Medical Leave Act, all as amended, or any other applicable federal, state, or
local law), claims under the Employee Retirement Income Security Act, as
amended, claims under the Fair Labor Standards Act, as amended (or any other
applicable federal, state or local statute relating to payment of wages), claims
concerning recruitment, hiring, termination, salary rate, severance pay, equity,
stock options, benefits due, sick leave, life insurance, libel, slander,
defamation, intentional or negligent misrepresentation and/or infliction of
emotional distress, together with any and all tort or other claims which might
have been asserted by me or on my behalf in any lawsuit, charge of
discrimination, demand, or claim against any of the persons or entities released
herein.

I agree and understand that I am specifically releasing all claims under the Age
Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et seq., a federal
statute that prohibits employers from discriminating against employees who are
age 40 or over. I acknowledge that:

(1) I have read and understand this General Release and sign it voluntarily and
without coercion;



--------------------------------------------------------------------------------

(2) I have been given an opportunity of twenty-one (21) days to consider this
General Release;

(3) I have been encouraged by the Company to discuss fully the terms of this
General Release with legal counsel of my own choosing; and

(4) for a period of seven (7) days following my signing of this General Release,
I shall have the right to revoke the waiver of claims arising under the Age
Discrimination in Employment Act.

If I elect to revoke this General Release within this seven-day period, I must
inform the Company by delivering a written notice of revocation to the Company,
c/o the General Counsel, no later than 11:59 p.m. on the seventh calendar day
after I sign this General Release. I understand that, if I elect to exercise
this revocation right, this General Release shall be voided in its entirety at
the election of the Company and the Company shall be relieved of all obligations
to provide the payments set forth in Section 6 of the Employment Agreement that
are subject to my executing, and not revoking, this General Release. I further
understand that such payments will not begin to be provided unless and until the
revocation period expires without my exercising the revocation right. I may, if
I wish, elect to sign this General Release prior to the expiration of the 21-day
consideration period, and I agree that if I elect to do so, my election is made
freely and voluntarily and after having an opportunity to consult counsel.

 

AGREED:

/s/ Steven Bisgay

Steven Bisgay

Date: 11/6/2014

 

A-2